Title: To Thomas Jefferson from William Duane, 10 May 1801, 4 May 1801
From: Duane, William
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia, May 10. 1801.
                  
                  Mr. W. P. Gardner who will present this letter carries with him a small box containing impressions of two Medals, which I have had by me some time past waiting for an opportunity safe and suitable. Mr. Gardner is a man of great worth in every civil relation and is one of those who was compelled to quit the Treasury Department thro’ the injuries done him on account of his political opinions. He is no ordinary man, and to his private virtues and political integrity I can justify. He is a native of this city.
                  The medals of which you will receive copies were engraved by a young man of the name of C. J. Reick, a native of Germany, but a republican, and on that account obliged to fly his native country. It appears that he engraved the Medal of Italicus in secret, and from his own account had an interview with the hero at Rastadt. It seems that in order to come to the United States, he had indented himself, and is now in this city, tho’ not in absolute indigence or villainage, is yet circumstanced so as to render his situation irksome to him, as must be supposeable from the merits of his work, and his personal manners.
                  Hearing of his worth, and knowing what it is to be in a strange land without a knowlege of its language, it occurred to me, that the cap of liberty had been erased from our public coins, and other innovations of a tendency correspondent with the views of certain weak men made during the last administration, and hearing on enquiry that there were public medals to be cut; I thought it a duty in various respects to rescue this man if possible from the unfitness of his condition, and to make his merits known to you.
                  As a connoisseur I do not pretend to judge of the Medals, but as a person conversant with analogous branches of the arts, they strike me as of superior character. If on consideration the merits of the artist should be such as to entitle him to your patronage, and there are any services in his profession upon which he could be employed, it would greatly serve the man, and afford me extreme delight to have been the means of rescuing him from his present situation. I advised him to draft a letter to you, which he did in German, of which a translation, tho’ very imperfectly done, I think proper to forward herewith. His application is confined to the knowlege of two others and myself. Should there be any commands for him, I shall with great pleasure receive and communicate them to him.
                  Permit me to mention, that I have found it necessary to enter into the Stationary and Bookselling business, the hostility of the Custom House, and the abuses in the Post office, rendering all ideas of profit from my newspaper hopeless. Should no engagements be made for the supply of Stationary for the public offices, I shall be obliged by the contracts for that service, which I trust I shall be able to execute as well and on as reasonable terms as any other person.
                  If no arrangements have been made for obtaining the books to supply the public Library, ordered by the late Congress, my acquaintance with men of letters in England, and the most eminent Booksellers, would enable me to procure them with more advantage than any other person not similarly circumstanced could.
                  These favors I should be grateful for, and as they are professional I trust it will not be considered as presuming that I suggest them. In the season of danger, I laid aside personal considerations, in the return of a milder season, it is incumbent upon me to make provision for my little progeny, and the little progeny of my predecessor, the descendants of Franklin who have become mine, to which another has been just added by the birth of a daughter.
                  I have not permitted myself to touch upon politics, because I am not to suppose that you have not other channels by which you can obtain information from hence, & particularly as I am apprehensive of intruding too much upon your leisure. If however, it should be supposed that the confidence which is reposed in me should enable me to give less partial views of the state of parties and political interests and characters in this state, than those who are the interested actors in them, I shall be at all times ready to state faithfully and if necessary frequently such information as may appear to me useful and authentic; at present I think it of the utmost importance that the true state of politics in Pennsylvania should be known, particularly as an election occurs in October, and a governmental Election not far remote, for which movements are already making.
                  I have the honor to be your sincere & respectful Sert
                  
                     
                        Wm. Duane
                     
                  
                  
                     Tuesday noon, the trial on the Indictment at the instigation of the Senate, postponed this instant, to October then to be tried peremptorily!!!
                     Dr Franklins daughter Mrs. Bache, is now at table, and requests to be particularly remembered to you
                  
               